                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

MIKE D SHOFFIETT SR                        CIVIL ACTION NO. 6:18-CV-01545

VERSUS                                     JUDGE JUNEAU

JIM GOODE SR ET AL                         MAGISTRATE JUDGE WHITEHURST

                                 JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, and after an independent review of the record

including the objections filed by petitioner, and having determined that the findings

and recommendations are correct under the applicable law;

      IT IS ORDERED that the (1) Motion to Dismiss For Failure To State A

Claim pursuant to Rule 12(b)(5) and Rule 12(b)(6) filed by defendant, Mary Goode,

[Rec. Doc. 23]; (2) Motion to Dismiss For Improper Venue And For Failure To State

A Claim pursuant to Rule 12(b)(3) and Rule 12(b)(6), filed by defendant Fiberlene

   L.L.C. [Rec. Doc. 24]; and, (3) Motion To Dismiss pursuant to Rule 12(b)(1),

Rule 12(b)(2) and Rule 12(b)(6), filed by defendant Betty Goode, Individually and

as Executrix of the Estate of Dale Goode, [Rec. Doc. 33] are GRANTED IN PART

and Plaintiff's claims are DISMISSED WITH PREJUDICE.

          IT IS FURTHER ORDERED that the Motion To Strike [Rec. Doc. 38]

is DENIED AS MOOT.
      IT IS FURTHER ORDERED that Plaintiff’s Motion[s] To Request the

Court Rule On Jurisdiction Of Case [Rec. Docs. 50 and 53] are DENIED AS

MOOT.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 3rd day of

December, 2019.



                               ______________________________
                               MICHAEL J. JUNEAU
                               UNITED STATES DISTRICT JUDGE




                             Page 2 of 2
